
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 1556
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 19, 2012
			Received; read twice and referred to the
			 Committee on Indian
			 Affairs
		
		AN ACT
		To amend the Omnibus Indian Advancement Act
		  to allow certain land to be used to generate income to provide funding for
		  academic programs, and for other purposes.
	
	
		1.Land useSection 824(a) of the Omnibus Indian
			 Advancement Act (Public Law 106–568) is amended to
			 read as follows:
			
				(a)Limitation for
				educational, health, cultural, and economic development purposesThe land taken into trust under section
				823(a) shall be used solely for the educational, health, or cultural purposes
				of the Santa Fe Indian School and economic development projects that provide
				funding for such
				purposes.
				.
		
	
		
			Passed the House of
			 Representatives June 18, 2012.
			Karen L. Haas,
			Clerk
		
	
